Filed 6/15/15 Kelly v. The Los Angles Transition Center CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


DOUGLAS B. KELLEY, et al.                                            B250313

         Plaintiffs and Respondents,                                 (Los Angeles County
                                                                     Super. Ct. No. BC435056)
         v.

THE LOS ANGELES TRANSITION
CENTER, et al.

         Defendants and Appellants.



         APPEAL from a judgment in the Superior Court of Los Angeles County, Mary
Strobel, Judge. Affirmed.
         Law Office of Philip Deitch and Philip Deitch, for Defendants and Appellants.
         Christman, Kelley and Clarke, Matthew M. Clarke and Matthew N. Mong, for
Plaintiffs and Respondents.



                                       __________________________
       In this appeal from a judgment enforcing a settlement agreement, defendants and
appellants The Los Angeles Transition Center, Inc., and its related entities challenge the
determination of the trial court that entry of judgment was appropriate. Finding that
substantial evidence supports the factual findings of the trial court, we affirm.

                   FACTUAL AND PROCEDURE BACKGROUND
       Respondents Douglas B. Kelley, The Kelley Company, LLC, and Douglas Kelley
as Trustee of The Doug and Kathy Kelley Family Trust (“Kelley”) were involved in
litigation beginning in 2010 with The Los Angeles Transition Center, Inc., Henry B.
Zachary, and Transitional Ministry of Christ, Inc. DBA Helping Hands Counseling Clinic
(“LATC”). In February, 2011, all parties executed a written settlement agreement to
resolve the litigation. In return for a dismissal of all litigation with prejudice, and
releases, LATC agreed to the following, along with other non-financial terms: 1. To pay
Kelley $25,000, in $5000 monthly increments, with the last payment due by June 1,
2011; 2. To transfer three motor vehicles, the first of which was a Lincoln Continental
to be transferred within 7 days, and the others to be designated at a later time; and 3. To
make an additional payment of $350,000, interest free, within three years, with credit to
be given against that sum for monies received by Kelley for referrals to its treatment
programs by LATC. The settlement was expressly made enforceable pursuant to Code of
Civil Procedure section 664.6.1
       In October 2012, Kelley filed a motion to enforce the settlement and enter
judgment, asserting that LATC had paid only $9000, had made no payments since May
2011, and had neither made referrals nor transferred title to any vehicles. LATC opposed
the motion, asserting that the terms of the settlement were severable, and that Kelley had
breached the settlement agreement by failing to accept clients who were unable to pay at
least $500 per month for services. LATC also included the declaration of Michael
Mendoza, a court liaison responsible for making drug-alcohol referrals, who stated that,
on Zachary’s recommendation, he had approved the Kelley programs for referral in early

1      All further statutory references are to the Code of Civil Procedure.

                                               2
2011, and began to make referrals, but that after some period the program indicated it
would only accept SSI, and not general relief, clients as referrals. In Kelley’s reply, it
included a declaration from Al Smith, the director of the program from November 2011
until January 2013. In that declaration, he stated that the policy of only accepting clients
who could pay $500 per month began in his tenure.
       The court heard the matter on March 12, 2013 and granted the motion to enforce
the settlement. The court concluded that the settlement agreement was an indivisible
contract, and that LATC had materially breached the contract, by failing to pay the
remainder of the $25,000 and failing to transfer the vehicles. The court further found that
there was no evidence any actual referrals had been made to Kelley, and that, in any
event, any obligation to accept referrals had been excused by LATC’s breach.
       Over LATC’s objection, the court entered the judgment on April 12, 2013. LATC
then moved for reconsideration, attaching to its motion an additional declaration by
Mendoza. In this supplemental declaration, Mendoza added information not included in
his original declaration, including: referrals ceased because of the refusal to accept
general relief clients; prior to that refusal, a number of referrals were made, listing four
between March 10, 2011 and October 14, 2011; and Mendoza believes that he made other
referrals, as did other court liaisons. After a hearing on June 20, 2013, the court denied
the motion, finding that LATC had not satisfied the requirements of section 1008 because
it failed to present any new or different facts or law. The court further found that, even
were it to consider the Mendoza supplemental declaration, it did not demonstrate that any
refusal to accept a referral came before LATC’s breach of the agreement. LATC timely
appealed.

                                         DISCUSSION
       On appeal, LATC asserts that the court erred because the agreement was a
divisible contract, Kelley breached the contract by failing to accept certain referrals, and
that Kelley’s breach precludes recovery of the $350,000 payment owing under the
contract. The trial court did not err.


                                              3
          1. The Standard of Review
       We review the trial court’s determinations on a motion under section 664.6, to the
extent they are questions of fact, for substantial evidence. We review any legal rulings de
novo. (Weddington Productions, Inc. v. Flick (1998) 60 Cal. App. 4th 793, 815; Gauss v.
GAF (2002) 103 Cal. App. 4th 1110, 1116.)2

          2. The Agreement Was Not A Divisible Contract
       LATC argues that the $25,000 payment, the vehicle transfers, and the $350,000
payment were each separate and independent obligations and that, as a result, the breach
of one was not a breach of either of the others. The case on which LATC relies, World
Sav. & Loan Assn. v. Kurtz Co. (1960) 183 Cal. App. 2d 319, rejected the claim of
appellant there that the contract at issue was divisible. The court held that the issue to be
determined in such a case is whether the consideration for the contract is single, or
apportioned. If the consideration is not apportioned, and there is no basis to determine an
apportionment, then the contract is not divisible, even if the payment is to be made in
installments. (Id. at 327-328.; see also Filet Menu, Inc. v. C.C.L. & G., Inc. (2000) 79
Cal. App. 4th 852, 860 [citing Kurtz for the definition of a divisible contract.]) While
LATC argues that its obligations are independent, and by their nature apportioned, they
do not argue, and the court did not find, that the consideration for those payments―the
dismissal of the litigation―was divisible in any manner. The trial court, also relying on
Kurtz, found that the dismissal was Kelley’s sole obligation, and that there was no
evidence of any separate consideration for each of the payments and transfers. LATC
points to no evidence that challenges this finding. The trial court did not err.

          3. There Is No Evidence of Breach by Kelley
       Without reference to any evidence other than the supplemental declaration of
Mendoza, and without either legal or factual assertions as to why that declaration should

2       Appellant relies solely on Price v. Wells Fargo Bank (1989) 213 Cal. App. 3d 465
for its position that the standard of review is de novo. Price, which was a summary
judgment case, is not applicable to this case.

                                              4
have been considered by the trial court, LATC asserts that it clearly established that
Kelley breached the contract by limiting the referrals it would accept. In this regard, the
trial court found, on the initial showing, that there was no evidence that any clients were
referred, and that LATC’s failure to make all of the initial $25,000 in payments excused
Kelley from accepting any referrals or giving any credit against the $350,000 payment.
There was no dispute that only $9,000 was paid, and no vehicles were transferred.
Substantial evidence thus supports the trial court’s finding.
       On the motion for reconsideration, even had the trial court considered the
supplemental declaration, that declaration did not demonstrate that any referrals were
made before LATC breached. LATC obligated itself to make monthly payments against
the $25,000, with the last payment to be made by June 1, 2011. LATC was also to
transfer the first of the vehicles within seven days of the execution of the agreement, that
is by February 11, 2011. Thus, by March 1, 2011, LATC was to have paid $10,000 and
to have transferred a vehicle. It had paid $9,000. According to Mendoza, the first
referral was on March 10― after LATC breached. In addition, according to the
declaration of Smith, the policy of not accepting general relief clients was not in effect
until after November 2011. All of the evidence before the court demonstrated that LATC
materially breached the contract before any refusal of referrals took place.
       LATC does not present any legal argument that the trial court erred as a matter of
law by concluding that its breach excused Kelley’s performance. It has, as a result,
abandoned any argument on that ground. “When an issue is unsupported by pertinent
or cognizable legal argument it may be deemed abandoned and discussion by the
reviewing court is unnecessary. [Citations.]” (Landry v. Berryessa Union School
Dist. (1995) 39 Cal. App. 4th 691, 699-700.)
       Finally, LATC asserts, also without any assertion of legal authority, that
Kelley’s breach of its obligation to accept referrals bars its recovery of the $350,000
portion of the payments due. Merely stating a ruling was in error is insufficient to
present an issue for review. “This is no legal analysis at all. It is simply a conclusion,



                                              5
unsupported by any explanation” of asserted error. (In re S.C. (2006) 138 Cal. App. 4th
396, 410.) “Mere suggestions of error without supporting argument or authority other
than general abstract principles do not properly present grounds for appellate review.”
(Department of Alcoholic Beverage Control v. Alcoholic Beverage Control Appeals Bd.
(2002) 100 Cal. App. 4th 1066, 1078.)
       In any event, as there was neither a divisible obligation, nor any showing of
breach, LATC cannot prevail on this argument.

                                    DISPOSITION
       The judgment is affirmed. Respondents are to recover their costs on appeal.



                                                 ZELON, J.



We concur:



       PERLUSS, P. J.




       IWASAKI, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            6